1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BARRY ERNEST OCHOA,                                 Case No. 19cv346-MMA (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13   v.                                                  MOTION FOR RELIEF FROM
     VON LINTIG,                                         JUDGMENT AND REQUEST FOR
14
                                                         EXTENSION OF TIME TO
15                                    Defendant.         RESPOND;
16
                                                         [Doc. No. 26]
17
                                                         DIRECTING CLERK OF COURT TO
18
                                                         REOPEN CASE
19
20
21         Plaintiff Barry Ernest Ochoa is a California state prisoner proceeding pro se in this
22   civil rights action. Plaintiff alleges that Defendant Von Lintig violated his Eighth
23   Amendment right to adequate medical care. See Doc. No. 14. Defendant Von Lintig
24   previously moved to dismiss Plaintiff’s claim pursuant to Federal Rule of Civil Procedure
25   12(b)(6). See Doc. No. 20. Plaintiff did not file a response and the Court granted
26   Defendant’s motion to dismiss as unopposed. See Doc. No. 23. The Court dismissed
27   Plaintiff’s claim without prejudice and directed the Clerk of Court to enter judgment
28   accordingly. See Doc. No. 24. Plaintiff now moves ex parte for relief from judgment
                                                     1

                                                                                 19cv346-MMA (JLB)
1    and requests an extension of time in which to file a response to Defendant Von Lintig’s
2    motion to dismiss. See Doc. No. 25. To date, Defendant has not filed an opposition to
3    Plaintiff’s motion. For the reasons set forth below, the Court GRANTS Plaintiff’s
4    motion.
5                                            DISCUSSION
6          A district court may grant a motion for relief from judgment if the moving party
7    can show, as relevant here, mistake, surprise, or excusable neglect. See Fed. R. Civ. P.
8    60(b)(1); Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985). Whether the Court
9    should grant relief “depends on at least four factors: (1) the danger of prejudice to the
10   opposing party; (2) the length of the delay and its potential impact on the proceedings; (3)
11   the reason for the delay; and (4) whether the movant acted in good faith.” Bateman v.
12   United States Postal Serv., 231 F.3d 1220, 1223-24 (9th Cir. 2000) (adopting standard to
13   determine excusable neglect as set forth in Pioneer Inv. Servs. Co. v. Brunswick Assocs.
14   Ltd., 507 U.S. 380, 395 (1993)).
15         Plaintiff alleges that his failure to file a response to Defendant’s motion to dismiss
16   was due to his mistake regarding the applicable rules, compounded by his disability and
17   resulting difficulty in preparing and submitting legal documents without assistance. This
18   merits relief under Rule 60(b)(1). See, e.g., Pioneer Inv. Srvcs. Co., 507 U.S. at 394. In
19   addition, the Court finds that Plaintiff appears to be acting in good faith. Thus, the
20   danger of prejudice to Defendant Von Lintig and the length of delay is outweighed by the
21   other relevant factors.
22                                          CONCLUSION
23         Based on the foregoing, the Court GRANTS Plaintiff’s motion and VACATES
24   the February 11, 2020 Order and Judgment dismissing this action. See Doc. Nos. 23, 24.
25   The Court DIRECTS the Clerk of Court to reopen the case.
26         Plaintiff must file a response to Defendant Von Lintig’s motion to dismiss on or
27   before April 3, 2020.
28         If Plaintiff responds, Defendant may file a reply on or before April 10, 2020.
                                                   2

                                                                                  19cv346-MMA (JLB)
1          Upon completion of the briefing, the Court will once again take the motion under
2    submission without oral argument and issue a written ruling in due course. See SD
3    CivLR 7.1.d.1; Fed. R. Civ. P. 78(b).
4          IT IS SO ORDERED.
5    DATE: March 3, 2020                     _______________________________________
                                             HON. MICHAEL M. ANELLO
6
                                             United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3

                                                                             19cv346-MMA (JLB)
